Dear Mr. Molaison:
In your request for an Attorney General's opinion you posed the question of whether the Mayor's Court for the City of Westwego has at its availability the option of probation for use in connection with sentencing.
My research has revealed that your question was answered during the current session of the Louisiana legislature.   2001 La. Sess. Law Serv. Act 33 (H.B. 123) amended La.R.S. 33:441(A).  La.R.S. 33:441(A) now grants mayor's courts the power to suspend the imposition or execution of the sentence in whole or in part and place a defendant on unsupervised probation for the violation of a municipal ordinance. However, the probationary period may not exceed the maximum penalty of imprisonment that may be imposed for violation of a particular ordinance.
I trust this addresses your concerns.  Please, contact this office should you require further assistance.  With warmest regards, I remain
Very Truly Yours,
                             RICHARD P. IEYOUB Attorney General
                             By: _________________________ ELLISON C. TRAVIS Assistant Attorney General
Date Received: Date Released:  July 16, 2001
ELLISON C. TRAVIS ASSISTANT ATTORNEY GENERAL